Citation Nr: 1828370	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a disability rating for service-connected post-operative lumbar degenerative disk disease (DDD) in excess of 40 percent.  

2. Entitlement to an initial disability rating for service-connected radiculopathy of the lower left extremity in excess of 20 percent prior to January 29, 2014, and in excess of 40 percent from January 29, 2014.  

3. Entitlement to service connection for a neck disability, to include arthritis of the neck.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1982 to March 1990, January 1994 to April 1994, and October 2001 to October 2002.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now resides with the RO in Wichita, Kansas.  

In May 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) to obtain Social Security Administration records, which have since been obtained.  Thus, the Board determines that there has been substantial compliance with the remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Veteran has been granted a total 100 percent rating for his service-connected lumbar DDD for convalescence during the following periods: July 31, 2009, to November 1, 2009; June 10, 2010, to September 1, 2010, April 5, 2013, to August 1, 2013, and March 18, 2016, to May 1, 2016.  As such, his claim for a higher rating for his back disability is moot during those periods.  

The issue of the Veteran's neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. Throughout the appeal period, the Veteran has been in receipt of the maximum rating for limitation of motion; there is no indication that the Veteran's lumbar DDD has manifested in unfavorable ankylosis of either the thoracolumbar or entire spine; additionally, there is no evidence of incapacitating episodes due to intervertebral disc syndrome (IVDS) lasting 6 weeks or longer during a 12 month period.  

2. Prior to January 29, 2014, the Veteran's radiculopathy of the left lower extremity manifested in numbness, tingling, and occasional pain.  

3. From January 29, 2014, the Veteran's radiculopathy of the left lower extremity manifested in impairment of the sciatic nerve, muscle atrophy, sensory disturbances, and intermittent pain.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for postoperative lumbar DDD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2017).

2. Prior to January 29, 2014, the criteria for a rating greater than 20 percent for the Veteran's radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.13, 4.123, 4.124, Diagnostic Code 8520 (2017).

3. From January 29, 2014, the criteria for a rating greater than 40 percent for the Veteran's radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.13, 4.123, 4.124, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA has complied with its duty to notify the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the latest VA examinations afforded the Veteran in January 2014 for his back and radiculopathy are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times when the disability may have been more severe than at other times during the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran was granted service connection for his lumbar DDD in December 2005 and filed his claim for increase on March 9, 2009.  Therefore, the period under consideration for that claim begins on March 9, 2008.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

I. Lumbar DDD

The Veteran's postoperative lumbar DDD has been rated under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  As noted in the Introduction, the claim for an increase for the Veteran's back disability is moot during those time periods of a total 100 percent rating.  

Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine is rated 40 percent disabling.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire thoracolumbar spine is rated at 50 percent.  

A maximum 100 percent rating is reserved for unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, the Court has held that an adequate VA examination for the joints must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59. However, in the present case, the Veteran is in receipt of the highest rating available for limitation of motion of the thoracolumbar spine, and a higher rating is not available absent ankyloses.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, Correia and Deluca, and the provisions addressed therein, are not applicable here.

The record also reflects that the Veteran has IVDS of the thoracolumbar spine.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is rated 40 percent disabling.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months is rated 60 percent disabling.  

Note (1) to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  Note (2) explains that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

In the case at hand, the Veteran contends that his service-connected lumbar DDD is more disabling than the rating on appeal, 40 percent.  The Board will only discuss evidence relevant to a rating of 40 percent and higher as well as a separate rating.  Additionally, the Board notes that the Veteran is already separately rated for scars associated with his service-connected back disability, and that rating is not on appeal.  As such, the Board will not discuss the Veteran's scars. 

The Veteran underwent a VA back examination in May 2009.  His forward flexion of the thoracolumbar spine was to 40 degrees.  The examiner indicated that the Veteran did not have ankylosis of the spine.  The Veteran underwent another VA back examination in January 2014.  The Veteran's initial range of motion measured flexion to 20 degrees.  The examiner indicated that there is no ankylosis of the spine.  The examiner also indicated that the Veteran does not have any neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The examiner noted that the Veteran has IVDS and indicated that he had incapacitating episodes in the previous 12 months for duration of one to two weeks.  The examiner indicated that there are no radicular symptoms for the Veteran's right lower extremity.  There were radicular symptoms indicated for the left lower extremity, which the Board will discuss separately as that rating is also currently on appeal.  

There are also lay statements of record.  The Veteran has reported flare-ups of the back and that his back condition has not resolved.  See March 2018 Informal Hearing Presentation (IHP).  Specifically, the representative indicated that the Veteran's back disability is productive of reduced movement and motion with pain and immobility (incapacitating as it were).  

Having reviewed the evidence, medical and lay, the Board determines that a higher rating is not warranted.  The Veteran is in receipt of a 40 percent rating, which is the highest rating assigned for limitation of motion.  A higher rating requires favorable ankylosis of the thoracolumbar spine.  However, the probative medical evidence of record indicates that the Veteran does not have ankylosis of the thoracolumbar or entire spine.  Nor has the Veteran suggested that he experiences ankylosis of the spine.  Lacking competent evidence of ankylosis of the thoracolumbar or entire spine, a higher rating is not warranted.  

Nor is a higher rating warranted for additional limitation of motion.  The Board acknowledges the Veteran's assertions, as stated in the March 2018 IHP, that his back disability manifests in flare ups, reduced movement, and pain.  However, as discussed, Correia and Deluca, and the provisions addressed therein, are not applicable where the Veteran is in receipt of the highest rating for limitation of motion, as in this case.  As such, a higher rating is not available for additional limitation of motion.  

The Board also acknowledges that the January 2014 VA examiner indicated that the Veteran has IVDS of the thoracolumbar spine.  However, the examiner did not indicate that the Veteran had episodes at least six weeks in the previous 12 months, as required for a rating higher than 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Nor has the Veteran suggested incapacitating episodes due to IVDS with duration of at least six weeks.

The Board has also considered whether a separate evaluation is warranted.  However, the medical evidence is consistent that the Veteran did not have any associated objective neurologic abnormalities, other than the left leg radiculopathy for which he is already compensated and is addressed below.  He has no bowel or bladder impairment.  Nor does the Veteran suggest that he has bowel or bladder problems.  The record also does not reflect any sensory impairment of the Veteran's right lower extremity related to his back disability.  As such, a separate rating for sensory impairment for the right lower extremity is not warranted.  38 C.F.R. § 4.124a.  As noted, his sensory impairment of the left lower extremity will be discussed separately in this decision.  

Given the evidence, the Board finds that a rating of 40 percent, but no higher, is warranted for the Veteran's postoperative lumbar DDD, and a higher rating is denied.  

II. Radiculopathy, Lower Left Extremity 

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

The Veteran's radiculopathy of the left lower extremity has been evaluated under Diagnostic Code 8520.  38 C.F.R. 4.124a (2016).  Diagnostic Code 8520 provides that moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  

Complete paralysis of the sciatic nerve; foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

While the rating schedule does not define terms such as "mild," "moderate," or "severe," it does provide some guidance regarding neurological disabilities.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The rating schedule provides that cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In the case at hand, the Veteran contends that he is entitled to a higher rating for his radiculopathy of the left lower extremity.  As the Veteran has been assigned staged ratings, the Board will assess each period separately.  

Prior to January 29, 2014

During this period of the appeal, an August 2004 medication note from Anchorage VA Medical Center (VAMC) indicates chronic low back pain without radiculopathy.  A December 2008 radiologic consultation report indicates that the Veteran was being examined for chronic lower back pain with radiculopathy.  A January 2009 neurology consult from Eastern Kansas HCS indicates that left L5 radiculopathy had been ruled out.  A January 2009 physical therapy consult note from Topeka VAMC indicated that the Veteran reported numbness and tingling of the left lower extremity.  A February 2009 orthopedic consult note from Eastern Kansas HCS indicates that the Veteran complained of numbness and tingling of a constant nature in the left leg.  A February 2009 neurosurgery consult from Kansas City VAMC indicates that the Veteran had numbness and tingling of his left leg.  

The Veteran underwent a VA back examination in May 2009, in which the examiner indicated a diagnosis for lumbar DDD with lumbar radiculopathy of the left lower extremity.  An August 2009 neurosurgery note from Kansas City VAMC indicates a diagnosis for lumbar radiculopathy.  An October 2009 neurosurgery consult indicates that his feet are numb all the time and that he has intermittent pain shooting down his legs.  A July 2010 neurosurgery note from Kansas City VAMC indicates "a little bit" of numbness of the left foot that should resolve with time.  

An April 2012 progress note from Eastern Kansas HCS indicates numbness of the left leg with chronic decreased sensation due to prior back injury.  An August 2012 orthopedic consult note indicates that the Veteran had left leg pain all the way down to the foot level with tingling and "numb type" of sensation, which is present all the time.  

A February 2013 progress note from Eastern Kansas HCS indicates tingling and numbness of the left leg.  An April 2013 admission note indicates that the Veteran had a pattern of radiation pain going down the hip to the legs and then the toes, and then the foot and toes are numb. An April 2013 neurosurgeon discharge note from Eastern KS HCS indicates a diagnosis for L5 lumbar radiculopathy.  The report does not discuss symptoms.  An April 2013 treatment plan from Kansas City VA Medical Center (VAMC) indicates an admitting diagnosis for radiculopathy and alteration of acute pain  

As to lay statements, the Veteran indicated in a November 2009 statement that a nerves test for his left leg had abnormal results.  In a December 2009 statement, he indicated that there had been an increase in the numbness and pain of his radiculopathy of the lower left extremity.  

During this period of the appeal, the competent medical and lay evidence reflects that the Veteran's radiculopathy of the left lower extremity was manifested by wholly sensory symptoms of numbness and tingling with occasional pain.  As the Veteran's symptoms were wholly sensory, his rating is limited to mild or moderate.  Given that he also has intermittent pain, the Board finds that the Veteran's symptoms warrant the maximum rating for wholly sensory symptoms, moderate, which is commensurate with a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

However, the evidence does not support a higher rating during this period of the appeal.  The record does not support that his symptoms were moderately severe as they were manifested predominantly by numbness and tingling, which are wholly sensory symptoms.  Nor does the record support that his symptoms were severe and with marked muscular atrophy.  The medical evidence during this period of the appeal does not indicate muscle atrophy of the Veteran's left lower extremity.  Nor has he asserted that he had muscle atrophy of the left lower extremity during this period of the appeal.  Lacking competent medical evidence of muscle atrophy, the Board does not find that the Veteran's symptoms are severe.  There is also no indication that the Veteran's pain is at times excruciating or that he suffers from loss of reflexes.  Thus, a 60 percent rating is not warranted.  

Nor does the record indicate that the Veteran suffered from complete paralysis during this period of the appeal.  The record does not suggest nor has the Veteran indicated that his foot dangles or drops, that there is no active movement below his knee or that his flexion is weakened.  Lacking competent medical evidence of complete paralysis of the sciatic nerve, an 80 percent rating is not warranted.  

Given the evidence, the Board finds that a rating of 20 percent, but no higher, for the Veteran's radiculopathy of the left lower extremity is warranted prior to January 29, 2014.  

From January 29, 2014

In January 2014, the Veteran underwent back and peripheral nerves VA examinations.  The January 2014 VA back examination report notes that the Veteran had radicular pain, indicated to be moderate intermittent pain of the left lower extremity.  The examiner also indicated that there was mild paresthesias and/or dysesthesias and mild numbness of the left lower extremity.  The examiner indicated that there were no additional signs or symptoms of radiculopathy.  The severity was indicated as "mild."

The January 2014 peripheral nerves VA examination report indicates moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness for the left lower extremity.  The examiner noted muscle atrophy of the left calf.  The examiner indicated that the normal side measured 39cm, and the atrophied side measured 38 cm.  Muscle strength and reflex exams were all normal.  Sensory exams were all normal except for decreased sensation for the left foot/toes (L5).  The examiner indicated there were no trophic changes attributable to peripheral neuropathy.  The examiner specified that the nerve affected was the sciatic nerve with incomplete paralysis for the left lower extremity, which the examiner indicated as moderate.  The examiner also noted use of an assistive device, specified as a cane, for the back, knee and radiculopathy.  The examiner indicated that there was no functional impairment of an extremity due to the Veteran's peripheral nerve conditions such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

During this period of the appeal, the Veteran's radiculopathy of the left lower extremity was manifested by sciatic nerve impairment, muscle atrophy, sensory disturbances, and intermittent pain.  These assessments are also in line with the Veteran's reports of decreased senses and pain due to his nerve condition.  Given his symptoms, the Board determines that the Veteran's condition cannot be said to have been wholly sensory during this period of the appeal.  As such, the Board finds that a rating higher than that commensurate with wholly sensory symptoms is warranted throughout the appeal period.  As discussed, the maximum rating for wholly sensory symptoms is that for moderate incomplete paralysis.  Accordingly, the Board determines that the Veteran's symptoms throughout the appeal period more nearly approximate the next highest level under Diagnostic Code 8520, which is moderately severe incomplete paralysis.  38 C.F.R. § 4.124a.  The Board therefore finds that a 40 percent rating is warranted from January 29, 2014, the date of the VA examination indicating a worsening of symptoms.  

The Board acknowledges that the January 2014 VA back examiner characterized the Veteran's radiculopathy as mild.  However, the examiner's use of terminology is not dispositive and instead, all evidence must be considered.  38 C.F.R. §§ 4.2, 4.6.  Guided by the Veteran's overall disability picture, the Board determines, as discussed, that the Veteran's symptoms more nearly approximate a 40 percent rating.  However, a higher rating is not warranted.  
  
The Board acknowledges that the record reflects muscle atrophy of the Veteran's left lower extremity during this period of the appeal.  However, there is no indication that the Veteran's muscle atrophy is marked, which is required under Diagnostic Code 8520 for a 60 percent rating.  38 C.F.R. § 4.124a.  Furthermore, the January 2014 VA examiner provided exact measurements for the Veteran's muscle atrophy of his left lower extremity but did not indicate that these measurements, a 1 centimeter difference, were indicative of marked muscle atrophy.  Without competent medical evidence of marked muscle atrophy, a 60 percent rating is not warranted.  

Nor is a higher rating warranted when considering 38 C.F.R. § 4.123.  38 C.F.R. § 4.123 provides that the maximum rating that may be assigned for neuritis with sciatic nerve involvement not characterized by organic changes referred to in the provision (loss of reflexes, muscle atrophy, sensory disturbances, and constant pain) will be that for moderately severe, incomplete paralysis (which, as discussed, is 40 percent).  As the symptoms listed in 38 C.F.R. § 4.123 are listed conjunctively, all symptoms must be present to warrant a higher rating than moderately severe incomplete paralysis for the sciatic nerve.  While the record reflects that the Veteran experiences sensory disturbances and muscle atrophy, the record does not reflect any loss of reflexes or constant pain.  To the contrary, the record consistently reflects that the Veteran had normal reflexes and intermittent pain during the appeal period.  As such, a 60 percent rating is not warranted.  

The record also does not reflect that the Veteran has complete paralysis of his lower left extremity.  Nor has he alleged as such.  Lacking competent medical evidence of complete paralysis of the sciatic nerve, an 80 percent rating is not warranted.  

Given the evidence, the Board finds that a rating of 40 percent, but no higher, for the Veteran's radiculopathy of the left lower extremity is warranted from January 29, 2014.  

Other Considerations 

The Board has also considered whether a higher rating is warranted at any period during the appeal under other diagnostic codes regarding the Veteran's condition.  Trophic changes, which are covered under 38 C.F.R. § 4.104, Diagnostic Code 7115, are relevant when rating neurological conditions.  However, the January 2014 peripheral nerves VA examination report indicates that the Veteran does not have trophic changes.  The record also does not indicate, and the Veteran has not alleged, that he has scars associated with his nerves conditions.  As such, a separate rating under Diagnostic Codes 7800-7805 is not warranted.  38 C.F.R. § 4.118.  Amputation with the need for prosthesis is relevant as well, which for the lower extremity is covered under Diagnostic Codes 5056 and 5160-5173.  38 C.F.R. § 4.71a.  However, the January 2014 VA examiner also indicated that the Veteran would not be equally well served by amputation.  As such, the Board finds that the Veteran's overall disability picture for his nerves condition does not warrant application of other diagnostic codes at any period during the appeal.  


ORDER

A disability rating in excess of 40 percent for lumbar DDD is denied.  

A disability rating in excess of 20 percent for radiculopathy of the left lower extremity prior to January 29, 2014, is denied.  

A disability rating in excess of 40 percent for radiculopathy of the left lower extremity from January 29, 2014, is denied.  


REMAND

The Board determines that an addendum opinion is necessary regarding the Veteran's neck disability.  

The Veteran underwent a VA examination for his neck in January 2014, and the VA examiner provided a negative nexus opinion.  The examiner reasoned that the record does not support that the cervical spine (neck) disability is due to the same injury that caused the service-connected back disability.  The examiner stated that "the record reflects that the neck was not problematic for the Veteran such as to seek or require treatment for a chronic condition in the intervening years of treatment records."  The examiner stated that neither is it reasonably speculated that the injury as described caused the cervical spine condition.  The examiner stated that the evidence reflects that in 2009, the Veteran reported that his neck condition became symptomatic three years earlier.

The Board does not find this opinion adequate as it does not properly consider the Veteran's lay statements regarding his neck disability.  In his June 2009 notice of disagreement, the Veteran stated that in service, the P&A on duty did not record his neck condition due to his back condition and stated that he was told "one condition at a time."  He indicated that he was also told that his neck condition was just a pinched nerve and that he sought treatment but nothing was done.  He indicated that he also experienced numbness in his left arm, and then an MRI was ordered for his neck.  The Board notes that the record does reflect complaints of left arm numbness as early as September 2000, which is prior to the Veteran's 2009 diagnosis for arthritis of the neck.  See September 2000 Report from Tanana Valley Clinic.  In light of the Veteran's statements and the medical record, the Board determines that the January 2014 VA opinion does not consider the Veteran's overall symptoms and history.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the January 2014 VA examiner for an addendum opinion concerning the nature and etiology of the Veteran's neck disability.  If the examiner who drafted the January 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the addendum report that the claims file was reviewed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disability had its onset during the Veteran's active service or was caused by his active service; specifically, the examiner is asked to address the Veteran's lay statements as well as reports of numbness in his upper extremities, specifically noting the reports as early as 2000. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Please note, the absence of evidence of treatment for a neck condition in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


